IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANTHONY SWEDE AND SYLVIA                  : No. 253 MAL 2019
SWEDE                                     :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Commonwealth Court
                                          :
                                          :
RICHLAND TOWNSHIP ZONING                  :
HEARING BOARD AND FREDERICK               :
CALABRETTE                                :
                                          :
                                          :
PETITION OF: FREDERICK                    :
CALABRETTE                                :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.